                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
RCH                                               271 Cadman Plaza East
F. #2019R00927                                    Brooklyn, New York 11201


                                                  March 11, 2021

By ECF

The Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Ivan Reyes Arzate
                     Criminal Docket No. 20-030 (BMC)

Dear Judge Cogan:

               The parties respectfully write in advance of the status conference scheduled in
this matter for March 31, 2021. Because the Metropolitan Correction Center, where the
defendant is housed, currently can only produce defendants for videoconferences or
teleconferences on Tuesdays or Thursdays, the parties respectfully request that the status
conference, which is currently scheduled for a Wednesday, be adjourned to April 8, 2021 at
12:00 p.m. The parties further agree that an order of excludable delay is appropriate here,
based on the Court’s previous complex case designation in this matter and the party’s ongoing
plea negotiations to resolve this this case with a disposition short of trial.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:      /s/
                                                  Michael P. Robotti
                                                  Ryan Harris
                                                  Erin Reid
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

cc:    Mark DeMarco, Esq.
       Clerk of the Court (BMC) (by ECF)
